DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Magnetic Tape Having Characterized Magnetic Layer, …”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Applicants have filed several applications directed to similar inventive concepts.  This not impermissible but the Examiner has deemed that these Applications are not patentably distinct from one another for the reasons noted below.  In prior office actions in the below indicated applications, the Examiner has provided detailed analysis of each rejection and the secondary references relied upon therein.  In the interest of compact prosecution and the saving of trees, the Examiner will, instead, present the same information in an easy to read table format.
Each copending application or published patent recites a related characterization technique, structure or methodology on which novelty relies.  The below tables will break up the double patenting rejections by both the related characterization technique, structure or methodology and whether the rejection is non-provisional (i.e. over a published patent) or provisional (over a copending application only).  Each table will present the document the double patenting rejection is predicated on, which limitations are met (and by which claims) and which limitations are lacking in the document. After each table, the Examiner will lay out where the missing limitations are taught in the prior art as mere obvious modifications (again, this mirrors the prior double patenting rejections put forth in previous office actions in the copending Applications).
FWHM AND/OR DELTA-S ON MAGNETIC LAYER SIDE
Non-provisional Double Patenting Rejections predicated on FWHM and/or delta S on the magnetic layer





Patent
Tape or device and which claims
Magnetic layer with binder and ferromagnetic powder
Abrasive in magnetic layer
FWHM and delta S limitations
Specific lubricant in magnetic layer
Back coat
Polymer coated abrasives










10,497,388
Tape
claim 1-19
Claim 1
Claim 17
Claim 1
Claim 1
See below
See below

10,482,915
Device
Claim 1-8
Claim 1
See below
Claim 1
Claim 1
See below
See below

10,510,370
Tape/Dev
claim 1-18
Claim 1
Claim 8
Claim 1
Claim 1
See below
See below

10,510,368
Tape/Dev claim 1-19
Claim 1
Claim 7
Claim 1
Claim 1
See below
See below

10,347,279
Tape
claim 1-8
Claim 1
See below
Claim 1
Claim 1
Claim 1
See below

10,540,996
Tape
claim 1-10
Claim 1
Claim 6
Claim 1
Claim 1
See below
See below


Device
claim 1-8
Claim 1
See below
Claim 1
Claim 1
See below
See below

9,837,116
Tape/Dev
claim 1-20
Claim 1
Claim 8
Claim 1
Claim 1
See below
See below

10,438,625
Tape
claims 1-9
Claim 1
See below
Claim 1
Claim 1
Claim 9
See below

10,403,312
Device
claim 1-6
Claim 1
Claim 8
Claim 1
Claim 1
See below
See below

10,410,665
Device
claims 1-7
Claim 1
See below
Claim 1
Claim 1
See below
See below

10,438,623
Tape
claim 1-11
Claim 1
Claim 1
Claim 1
Claim 1
See below
See below

10,395,685
Device
claims 1-7
Claim 1
See below
Claim 1
Claim 1
See below
See below

10,431,251
Device
claims 1-7
Claim 1
See below
Claim 1
Claim 1
See below
See below

10,360,937
Device
claims 1-7
Claim 1
See below
Claim 1
Claim 1
See below
See below

10,170,144
Device
Claim 1-6
Claim 1
See below
Claim 1
Claim 1
See below
See below

10,497,386
Device
Claim 1-6
Claim 1
See below
Claim 1
Claim 1
See below
See below

10741208
Mdm 1-6
Dev 7-12
Claim 1
See below
Claim 1
See below
Claim 5
See below

10,854,232
Mdm
Clms 1-19
Claim 1
Claim 1
Claim 1
Claim 1
Claim 18
See below



	
Provisional Double Patenting Rejections predicated on FWHM and delta S on the magnetic layer




Copending Application
Tape or device and which claims
Magnetic layer with binder and ferromagnetic powder
Abrasive in magnetic layer
FWHM and delta S limitations
Specific lubricant in magnetic layer
Back coat
Polymer coated abrasives










THIS APP
Tape 1-9
Cart 10-14
Dev 15-19
Claim 1
Claim 5
Claim 1
Claim 1
Claim 8
Claim 6

16/874,170
Tape 1 – 7
Dev 8 – 14
Claim 1
See below
Claim 1 (delta S only)
See below
Claim 6
See below

16/874,502
Tape 1 – 7
Dev 8 – 14
Claim 1
See below
Claim 1 (delta S only)
See below
Claim 6
See below


Regarding any requirement for the claimed lubricants, reference Imaoka (U.S. Patent No. 8,535,817) teaches that these classes of lubricants are well established as additives for the magnetic layer, back coat layer, etc. (at least examples).
Regarding any requirement for a claimed surface roughness on the magnetic layer side, Imaoka (‘817) discloses similar magnetic tapes and devices meeting the claimed surface roughness limitations as obvious for improved running characteristics (col. 19, lines 44 – 59). For the surface roughness on the backcoat side, Ishiguro et al. teach that the claimed values are known for insuring good winding characteristics and running properties (Paragraph 0260).
col. 17, lines 45 – 63 and examples).
Regarding the thickness values of the various layers and the total overall thickness of the medium, the Examiner notes that these are all results effective variables that can be optimized to meet the claimed ranges as taught by Imaoka (col. 5, lines 1 – 21; col. 17, lines 59 – 67; col. 22, lines 50 – 58; and examples). 
Regarding the distinction between the above documents which claim a device including the magnetic tape versus the presently claimed limitations directed solely to the tape, the Examiner notes that other than the use of a TMR head limitation, the device limitations are nominal and would not support a restriction requirement between the magnetic tape of claim 1 and the device of the document claims.  The use of MR, including TMR, GMR, etc., heads is nominal/old, as taught by Imaoka ‘817 (at least Title; Abstract; Examples; and col. 20, lines 1 – 14 and col. 26, lines 20 - 23).
Regarding the use of polymer coated abrasive (oxide) particles, the Examiner notes that the use of polymer coating on abrasive particles such as alumina (a metal oxide) has been well established in the abrasives art for tailoring the surface properties of the abrasive, including controlling the diameters, agglomeration characteristics, and bonding to polymeric resins where the particles are dispersed therein. See Title; Abstract; Background and examples of Yamaguchi et al. (U.S. Patent No. 3,953,657), Moriya (U.S. Patent App. No. 2011/0204027 A1), Partch et al. (U.S. Patent App. No. 2006/0032146 A1) and/or Hermann (U.S. Patent No. 5,405,648).  While none of these disclose abrasives added specifically to a magnetic recording medium magnetic layer, the general concepts of forming abrasive particles that have good surface characteristics, such as uniform diameter, low agglomeration, and good binding with polymer binder resins would apply equally to conventional abrasive/polishing articles and to magnetic media applications.
It would, therefore, have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of the above cited documents in view of the secondary references indicated above to produce a magnetic tape meeting the claimed limitations and having improved dispersibility combined with good running characteristics and electromagnetic performance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 and 7 - 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ozawa et al. (U.S. Patent No. 9,837,116 B2 and its corresponding PGPUB, US 2017/0278540 A1).
Regarding claim 1, Ozawa et al. discloses the entirety of the claimed invention in their claim 1, excepting four differences:
Difference 1: there is no recitation of “after the magnetic layer is pressed at a pressure of 70 atm”;
Difference 2: the FWHM before performing vacuum heating is 0 < FWHM ≤ 7.0, not 0 < FWHM ≤ 15.0 nm;
Difference 3: the FWHM after performing vacuum heating is 0 < FWHM ≤ 7.0, not 0 < FWHM ≤ 15.0 nm; and
Difference 4: the (Spacing) is 0 < (Spacing) ≤ 8.0, not 0 < (Spacing) ≤ 12.0 nm.
Regarding these differences, the Examiner notes that Ozawa et al. teaches a pressure of 0.5 atm (col. 25, lines 40 – 55), but also teaches that the FWHM and (Spacing) are means to characterize and measure the fluid lubricant layer from the fatty acid ester. Specifically, as a means to characterize the thickness of this fluid lubricant layer on the surface of the magnetic layer, which directly impacts stiction and head positioning (col. 9, line 8 bridging col. 11, line 60).  Furthermore, the lower limit of >0 on all of these directly anticipates/overlaps the lower limit as claimed.  While the pressure applied is different (Difference 1, above), the data still is generating the same info and is used to characterize the same lubricant effectiveness.  Furthermore, there is sound basis that a near 0 value at 0.5 atm pressure would produce an identical near 0 value at the claimed 70 atm – noting specifically Ozawa et al. examples 3, 5 and 6, all having values of ~4.0 or less.
As such, the Examiner deems that the Ozawa et al. reference fully anticipates the claimed limitations despite the distinction in pressure used when determining the characterization of the magnetic tape (as an aside, the Examiner also deems that this is a_process_ limitation and, as such, is not germane to the determination of patentability of the claimed product unless it produces an unobvious difference, which does not appear to be the case).  However, given the distinction, alternative to anticipation should it be shown that the difference in pressure does produce an invention that has an and thickness) of the fatty acid ester lubricant layer present on the surface of the magnetic layer.  Ozawa et al. provides clear guidance towards an almost identical methodology to determine appropriate fluid lubricant layers and, as such, the slight distinction in methodology would have been obvious to a person of ordinary skill in the art as the resulting finished products would have, likewise, been mere obvious variants still possessing fatty acid ester fluid lubricant layers having excellent tribological properties.
Regarding claims 2 – 4 and 9, these limitations are met for the reasons noted above, especially per the specific examples in Ozawa et al., above.
Regarding claim 5, Ozawa et al. disclose particles meeting the claimed limitations (see example 1 at column 3).
	Regarding claims 7 and 8, Ozawa et al. disclose underlayers and backcoat layers meeting the claimed limitations (see example 1 at column 23).
	Regarding claims 10 – 14, the Examiner notes that the limitation “magnetic tape cartridge” is a preamble limitation(s) which do(es) not set forth any structure, but merely state(s) the purpose or intended use of the invention.  As stated in the MPEP, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”)” (MPEP 2111.02 – emphasis added).  In the instant case, since Ozawa et al. discloses a magnetic tape, they necessarily disclose the nominally claimed ‘tape cartridge’.
	Regarding claims 15 -19, Ozawa et al. disclose a tape device (their claim 11).



Claim 6 is rejected under 35 U.S.C. 103 as obvious over Ozawa et al. (U.S. Patent No. 9,837,116 B2 and its corresponding PGPUB, US 2017/0278540 A1) as applied above, and further in view of one or more of Yamaguchi et al. (U.S. Patent No. 3,953,657), Moriya (U.S. Patent App. No. 2011/0204027 A1), Partch et al. (U.S. Patent App. No. 2006/0032146 A1) and/or Hermann (U.S. Patent No. 5,405,648).
Ozawa et al. is relied upon as described above.
Regarding claim 6, while Ozawa et al. disclose adding abrasive (e.g. alumina) particles, Ozawa et al. fails to teach using polymer coated abrasive particles.
a metal oxide) has been well established in the abrasives art for tailoring the surface properties of the abrasive, including controlling the diameters, agglomeration characteristics, and bonding to polymeric resins where the particles are dispersed therein. See Title; Abstract; Background and examples of Yamaguchi et al. (U.S. Patent No. 3,953,657), Moriya (U.S. Patent App. No. 2011/0204027 A1), Partch et al. (U.S. Patent App. No. 2006/0032146 A1) and/or Hermann (U.S. Patent No. 5,405,648).  While none of these disclose abrasives added specifically to a magnetic recording medium magnetic layer, the general concepts of forming abrasive particles that have good surface characteristics, such as uniform diameter, low agglomeration, and good binding with polymer binder resins would apply equally to conventional abrasive/polishing articles and to magnetic media applications.
It would, therefore, have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Ozawa et al. to utilize polymer coated abrasive particles as taught by one or more of Yamaguchi et al., Moriya, Partch et al. and/or Hermann as polymer coated abrasive particles are known to facilitate control of the surface characteristics of the abrasive particles, such that the diameters can be made uniform, agglomeration can be controlled, and bonding to the binding agent can be improved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
March 11, 2021